In this action of assumpsit plaintiff before the court and the jury obtained a verdict and judgment for $369.00 and costs. From that judgment the defendant brought the case here on a writ of error.
The three several errors relied upon in the petition all involve questions supposed to be presented by the evidence. No brief has been filed here by counsel for the plaintiff in error, and it is objected by the defendant in error to a consideration of any of the points relied upon that the evidence was not properly made a part of the record by any bill of exceptions or order of the court. We find in the transcript *Page 480 
certified here what purports to be a bill of exceptions signed and sealed by the trial judge, but this record contains no order directing said bill of exceptions to be made a part of the record within the time prescribed by law, nor indeed within any time. The record is wholly wanting of any such proceeding designed to complete the record.
As no questions are presented which do not involve a consideration of the evidence in the case, not a part of the record, as we have decided on numerous occasions, they cannot be regarded, and the judgment must be affirmed. Paul v.Shelton, 93 W. Va. 592, and the cases therein cited.
The judgment is therefore
Affirmed.